Worden, J.
Suit by the appellees against the appellants, as acceptors of a certain bill of exchange, drawn upon and accepted by them, for the sum of 567 dollars, 45 cents, payable six months after date, with 6 per cent. interest, if not paid at maturity.
The only question raised' in the case is, whether interest should be computed from the date of the bill, or only from the time of the default. The Court below allowed interest from the date of the bill.
This, we think, was right. To construe the words, “with 6 per cent, interest, if not paid at maturity,” to mean interest from the time of default merely, would be equivalent to striking them out of the bill entirely. That would be the effect of the bill without any statement as to interest. It is a rule, that all parts of a contract will be construed in such a way as to give force and validity to all of them, and to all the language used where that is possible. 2 Pars, on Cont. 17. The legal effect of the in*393strument is to give the holder a right to interest from date, unless paid at maturity, in which event no interest is to be paid.
J. Gavin and O. B. Hord, for the appellants.
J. S. Scobey and W. Cumback, for the appellees.
This case is distinguishable from Wernwag v. Mothershead, 3 Blackf. 401, and Billingsly v. Cahoon, 7 Ind. R. 184, as in each of those cases the agreement was for a higher rate of interest, upon default, than the law would give in the absence of any agreement; hence, effect could be given to the language employed, without allowing interest from the date of the contract.
Per Curiam. — The judgment is affirmed, with 1 per cent, damages and costs.